DETAILED ACTION

Application Status
	Claims 1-7 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/02/2020 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   
In line of claim 1, “Ballast for a rotary tower” should read, “A ballast for a rotary tower”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, “Ballast for a rotary tower, comprising a main body, equipped with coupling means designed to allow a connection to the rotary tower, characterised in that it comprises a detecting device”. 
	Claim 4 recites, “characterised in that it comprises a ballast”. 
	Claim 5 recites, “characterised in that it comprises a ballast”
The use of the pronoun “it” renders the claims indefinite as it is unclear which preceding feature comprises the detecting device in the case of claim 1 or the ballast in the case of claims 4 and 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaoka (JP 07317108 A).
	With respect to claim 1, Miyaoka discloses: A ballast (4, Fig. 1) for a rotary tower (3), comprising a main body, equipped with coupling means designed to allow a connection to the rotary tower, characterised in that it comprises a detecting device (5,6,7), associated with the main body, designed for detecting the presence of an obstacle positioned at a distance less than a predetermined safety distance from the main body, and for emitting a proximity signal, signifying the presence of an obstacle at a distance less than the safety distance from the main body (see paragraph [0011]).
With respect to claims 2 and 3, Miyaoka discloses: the detecting device comprises ultrasound sensors as proximity sensors (see “ultrasonic sensor”, paragraph [0005]).
With respect to claim 4, Miyaoka discloses: a rotary tower (3, Fig. 1) for an operator vehicle (2) comprising a frame, structured for being connected to a vehicle in a rotary fashion (see “swing body”, paragraph [0015]) about a main axis and for a supporting apparatus (excavator shovel, illustrated but not numbered, Fig. 1) and a driving position (3) characterised in that it comprises a ballast according to claim 1, associated with the frame (see claim 1 rejection above). 

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5, the closest prior art of record is Miyaoka (JP H07317108 A). Miyaoka discloses the ballast of claim 1 as outlined above but is silent in teaching the platform claimed in claim 5. The ballast (4) disclosed by Miyaoka is fixed to the rear of the rotary tower (3). Thus, when the tower rotates, the ballast rotates with it. Even if modified to include a platform, the ballast would not be capable of moving on the platform as both the platform and ballast would rotate with the rotary tower. 
Furthermore, the tower would not rotate relative to the platform as claimed. No suggestions to modify Miyaoka to arrive at the claimed invention were found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses ballast systems for drivable work machines in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616